COOK, Justice.
Appellant was indicted and convicted in the circuit court of Simpson county of the crime of unlawfully possessing a distillery, commonly called a still, and sentenced to the penitentiary for a term of three years.
For a reversal of this cause appellant relies, first, upon the decision of the court in the companion case of Little v. State (Miss.) 159 So. 103, wherein it was held that certain testimony was inadmissible, for the reason that it had been obtained by means of an unlawful search of the home and premises of the appellant therein. That ease has no application here, for the reason that it does not appear that there was any search of any property belonging to or under the control of the appellant. The still near which the appellant was arrested was in the open woods, and it was not shown that he owned the land or premises on which it was located or had any interest whatever therein; and consequently he cannot complain of any alleged trespass thereon. Falkner v. State, 134 Miss. 253, 98 So. 691.
The appellant was arrested .about thirty yards from the still as he was approaching the same, and we do not think the evidence is sufficient to show that he was in possession *750of the still in question; and for that reason the peremptory instruction requested by him should have been granted. The judgment of the court below will therefore be reversed and the appellant discharged.
Reversed, and appellant discharged.